Citation Nr: 0613563	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-35 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Evaluation of recurrent left shoulder dislocation with 
loss of motion and muscle wasting of the deltoid, current 
rated as 20 percent disabling.

3.  Entitlement to an effective date earlier than January 2, 
2002 for the grant of service connection for recurrent left 
shoulder dislocation with loss of motion  and muscle wasting 
of the deltoid.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Esquire


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from January 1989 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The issues pertaining to the evaluation of  the veteran's 
PTSD and the effective date for the grant of service 
connection for the left shoulder disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Recurrent left shoulder dislocation with loss of motion and 
muscle wasting of the deltoid is manifested by functional use 
at or above the shoulder level; The joint is currently stable 
with Hill-Sachs deformity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
shoulder dislocation with loss of motion and muscle wasting 
of the deltoid have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201, 5202, 5203 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
January 2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in February 2004 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  The letter apprised the veteran 
of the information and evidence necessary to substantiate his 
claim for a higher rating and explained the laws and 
regulations pertaining to the claim.  He was told how VA 
would assist him in obtaining evidence supportive of his 
claim, and which evidence VA was responsible for obtaining.  
The letter also indicated what evidence had been received.  
The veteran's claim was subsequently adjudicated and a 
supplemental statement of the case issued in October 2004.  
Moreover, additional letters dated in February 2004 and March 
2004 also discussed the instant claim and provided 
information pertaining to the claim.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  The veteran 
has been afforded a VA examination.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The record reflects the appellant is right-hand dominant.  
Therefore, his left shoulder disability is rated as 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.  
Recurrent dislocation of the left shoulder with loss of 
motion and muscle wasting of the deltoid is currently 
evaluated as 20 percent disabling.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at the shoulder level warrants a 20 percent 
rating.  Limitation midway between the side and shoulder 
level also warrants a 20 percent rating.  When motion is 
limited to 25 degrees from the side, a 30 percent rating is 
warranted for the major arm.  The veteran's left shoulder 
disability is evaluated as 20 percent disabling under this 
diagnostic code.

Diagnostic Code 5202 contemplates impairment of the humerus.  
Malunion with moderate or marked deformity warrants a 20 
percent evaluation.  A 20 percent evaluation will be assigned 
for recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level, or where there are 
frequent episodes of dislocation with guarding of all arm 
movements.  Higher ratings are assigned for fibrous union, 
nonunion, and loss of humeral head.  

Diagnostic Code 5203 addresses impairment of the clavicle or 
scapula, with a 20 percent evaluation being assigned for 
dislocation or nonunion.  

A VA treatment note dated in June 2000 shows that the veteran 
complained of left shoulder pain.  Examination revealed full 
range of motion of all joints, and an X-ray examination 
disclosed a normal left shoulder.

An MRI report dated in January 2001 indicates an impression 
of subacute Hill-Sachs and Bankart lesions in keeping with 
the veteran's stated history of recurrent dislocations.  The 
veteran underwent surgery on his left shoulder in January 
2001.  The preoperative and postoperative diagnoses were 
recurrent dislocating left shoulder.

A VA orthopedic examination was carried out in August 2003.  
The examiner noted that the veteran was right handed.  He 
indicated that the veteran had suffered a left shoulder 
injury in 1993 while playing softball.  The veteran reported 
that he subsequently had eight dislocations of his left 
shoulder, and had undergone surgery in February 2001.  He 
indicated that, postoperatively, he had experienced no 
dislocations.  He complained of episodes of pain occurring 
three nights per week when he slept on his shoulder, and 
noted that such episodes resolved spontaneously after 15 to 
20 minutes.  On physical examination the veteran raised both 
arms high over his head as he removed his shirt without 
evident discomfort.  Range of motion testing revealed 
abduction to 165 degrees and forward flexion to 160 degrees 
with pain at the extremes of abduction and flexion.  Internal 
rotation was to 70 degrees, and external rotation was to 70 
degrees, with pain at the extreme of external rotation.  
There was moderate tenderness to direct palpation over the 
anterior shoulder capsule and mild wasting of the left 
deltoid muscle.  There was no ankylosis.  X-rays revealed a 
mild Hill-Sachs depression involving the humeral head.  The 
acromioclavicular joint was well maintained, and there was no 
fracture or osteoporosis.  The diagnosis was status post 
surgery for recurrent left shoulder dislocations with 
residual mild left shoulder limited motion.  

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation, the Board finds that some discussion 
of Fenderson v. West, 12 Vet.App. 119 (1999) is warranted.  
In that case, the Court of Appeals for Veterans Claims 
(Court) emphasized the distinction between a new claim for 
increased evaluation of a service-connected disability and a 
case (such as this) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation, where the disability in question has just been 
recognized as service connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the left of the claim, a practice known 
as "staged rating."  In this case, the disability has not 
significantly changed and a uniform rating is warranted.  

Having reviewed the evidence pertaining to the veteran's left 
shoulder disability, the Board concludes that an evaluation 
in excess of 20 percent is not warranted.  The current 
evaluation contemplates either the functional equivalent of 
limitation of the arm midway between the side and shoulder 
level, or frequent episodes of recurrent dislocations with 
guarding of all arm movements.  In order to warrant a higher 
evaluation, there must be the functional equivalent of 
limitation of motion of the arm to 25 degrees from the side 
or fibrous union, nonunion, or loss of the scapulohumeral 
head.  DeLuca.  In this regard the Board notes that the 
evidence discloses that flexion and abduction have been 
measured to 160 and 165 degrees, respectively, which is above 
the shoulder level.  The Board observes that pain was only at 
the extremes of motion.  Although here was mild wasting of 
the left deltoid, motions were accomplished against moderate 
resistance.  In essence, the veteran's actual limitation of 
motion was not dissimilar than his decrease in functional 
use.  
Therefore, a higher rating is not warranted pursuant to 
Diagnostic Code 5201.  

There is no evidence demonstrating malunion with marked 
deformity.  Rather, there is a Hill-Sachs deformity.  Since 
the veteran's operative procedure, there have been no 
recurrent dislocation of the humerus at the scapulohumeral 
joint.  In fact, on VA examination in August 2003, the 
veteran reported that he had not experienced any dislocation 
of his left shoulder since his surgery in 2001, which 
predates the veteran's claim and appeal.  Although the 
evidence does show some tenderness and mild limitation of 
motion, the veteran's remaining functional use continues to 
be greater than midway between the side and the shoulder 
level.  

The appellant is competent to report his symptoms.  The VA 
examiners and the appellant have noted pain.  However, even 
when we accept the evidence most favorable to the veteran, 
lay or medical, there is no indication of impairment of 
function at or below shoulder level.  The most probative 
evidence establishes that the veteran's left arm motion is 
not functionally limited midway between the side and shoulder 
level.  Moreover, the VA examiner has concluded that there is 
only mild functional impairment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the 
veteran's claim for a higher rating for recurrent left 
shoulder dislocation with loss of motion and muscle wasting 
of the deltoid is denied.
ORDER

Entitlement to an evaluation in excess of 20 percent for 
recurrent left shoulder dislocation with loss of motion and 
muscle wasting of the deltoid is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining claims on appeal.  

The veteran was afforded a VA psychiatric examination in 
October 2003.  At that time, he reported that he worked in 
the home construction industry.  The examiner concluded that 
the veteran's psychosocial functioning was fair, as was his 
quality of life.  She determined that the veteran's prognosis 
was fair to poor.  

VA outpatient psychology notes indicate the provider's 
conclusion that the veteran's PTSD affected his ability to 
maintain gainful employment and sustain effective  social 
relationships.  In March 2003 the veteran's psychologist 
concluded that the PTSD was severe and chronic, and that his 
Global Assessment of Functioning (GAF) score was 50.  In May 
2005, the psychologist determined that the veteran's GAF 
score was 60.  In September 2005, the psychologist determined 
that the veteran's GAF score was 35.  Unfortunately, such 
scores are not adequately explained, and the Board is unable 
to make an accurate determination regarding the severity of 
the veteran's PTSD.  As such, the Board concludes that a 
comprehensive psychiatric examination is necessary to 
determine the extent of the service-connected PTSD.

The Board also notes that the veteran has not been provided 
with appropriate notice regarding the evaluation of his PTSD.  
Although he was afforded notice at the outset of his claim of 
entitlement to service connection for PTSD, he was not 
provided notice pertaining to the evidence and information 
necessary to support his claim for a higher evaluation.  

The Board also notes that the veteran has not been provided 
with appropriate notice regarding the issue of an effective 
date earlier than January 2, 2002 for the grant of service 
connection for the left shoulder disability.  

In light of the above discussion, the case is REMANDED for 
the following action:

1. The RO should send a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b) regarding 
entitlement to an evaluation in excess of 
30 percent for PTSD and for an effective 
date earlier than January 2, 2002 for the 
grant of service connection for the left 
shoulder disability, to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
The veteran should be given the 
appropriate amount of time to respond.

2.  The AOJ should then schedule the 
veteran for a VA psychiatric examination 
to determine the extent of the veteran's 
service-connected PTSD.  All clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should also assign a Global 
Assessment of Functioning (GAF) score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto.  The examiner should 
explain what the assigned score 
represents.  The complete rationale for 
all opinions expressed must be provided 
in the examination report.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


